Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive.
Applicant is helpfully reminded when amending or adding new claims, applicant’ must show support for the claim amendments.  See MPEP §2163(II)(A).
Applicant has not pointed out where the new (or amended) claim is supported.  The remarks merely present the cited prior art does not show the new limitation, however do not point to any specific paragraph and/or even figures and elements supporting the limitation.

Regarding the newly presented limitation, the limitation is broad and dose not specifically define what is a side.  Conventional arrangements may have a nozzle over the same surface yet still be on opposites sides, i.e. the relative left side and right side.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   . 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (JP 2003332299 A) in view of Sato et al. (US 20040235308 A1) 

Bae figs. 1-3

    PNG
    media_image1.png
    622
    647
    media_image1.png
    Greyscale


Regarding claim 1, Bae et al. teach a semiconductor manufacturing apparatus comprising: 
a stage hold a semiconductor substrate having a first surface on which a film to be etched is formed and a second surface positioned on an opposite side to the first surface; 

wherein the optical measurer is arranged on an opposite side of the nozzle across the semiconductor substrate (Bae Fig. 5 – Figure 5 depicts the nozzle and optical measure arranged on opposite sides of the top surface.  Note that the broad scope of the claim language does not distinguish from this generic arrangement of components for the purpose.).
Bae et al. is merely silent upon the support stage having pins to support the wafer.  At the time of the inventions, stages a disclosed in Bae were known to use support pins.  For support see Sato et al. which teaches a analogous  apparatus for supplying a etching fluid to the surface of a support wafer.




Sato Fig. 3:

    PNG
    media_image2.png
    437
    579
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stage of Bae with the stage as taught by Sato, since simple substitution of one known element for another  to obtain predictable results  is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Similarly, Sato may be modified by Bae to include the optical measurement device of Bae to ensure the ideal or desired amount of etching fluid over the surface of the wafers. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Sato with Bae to include the optical measurement 


Regarding claim 2, Bae et al. in view of Sato et al. teach a semiconductor manufacturing apparatus according to claim 1, further comprising a controller to control the nozzle based on a measurement result of the optical measurer (Bae – Abstract)

Regarding claim 3, Bae et al. in view of Sato et al. teach a semiconductor manufacturing apparatus according to claim 2, wherein the controller changes an etching condition for the film based on the measurement result of the optical measurer (Bae – Abstract – Note:  MPEP §2114 MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).

Regarding claim 4, Bae et al. in view of Sato et al. teach a semiconductor manufacturing apparatus according to claim 1, wherein a shape of the stage is an annular shape, and the optical measurer is arranged in an opening part in the annular shape (Bae Fig. 1 & Sato fig. 3).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. in view of Sato et al. in view Itzkowitz (US 20080293253 A1)

Regarding claim 5, Bae et al. in view of Sato et al. teach a semiconductor manufacturing apparatus according to claim 1, Bae and Sato are however silent upon wherein the stage has a vent to emit inert gas toward an outer circumferential part of the semiconductor substrate.  At the time of the invention, the stage support of Bae and Sato was further known to include gas vents for supplying inert gas to the outer circumference of the supported wafers. For a standard example demonstrating a analogous support state to that of Sato see Itzkowitz which teaches a support stage including pins for supporting a wafer to be etched.  The stage further includes a gas vent 206 that supplies a inert gas to the substrate as claimed. (Itzkowitz ¶22 & Fig. 2).

    PNG
    media_image3.png
    415
    477
    media_image3.png
    Greyscale



Similarly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Itzkowitz with Bae to include the optical measurement device, since applying a known technique of optical thickness measuring to a known device ready for improvement to yield predictable results  is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner




3/17/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822